Motion for order pursuant to GPL 230.20 (subd. 2) removing trial of indictments to a superior court in another county, granted, and the place of trial of indictments herein is removed from the Supreme Court, County of Schoharie, to Supreme Court, County of Warren, upon the (Condition that the mileage provided by statute for witnesses shall be paid by the State of New York to all necessary and material witnesses for the defense. Settle order on notice. Herlihy, P. J., Sweeney, Main and Reynolds, JJ., concur; Kane, J., not voting.